Citation Nr: 0013350	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  99-24 820	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to specially adapted housing or a special 
home adaptation grant.

2.  Entitlement to an allowance for an automobile and 
adaptive equipment.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD 

C. L. Wasser, Associate Counsel


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
April 1969 to May 1970.

2.	In May 2000, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.202, 20.204 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (1999).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (1999).  

The veteran initiated an appeal (by filing a Notice of 
Disagreement) from a December 1998 RO decision which denied 
an allowance for an automobile and adaptive equipment.  A 
statement of the case was issued on this automobile issue, 
and it does not appear that the veteran thereafter perfected 
an appeal by filing a Substantive Appeal, although when the 
case was at the RO he asserted he did.  For the purpose of 
the present Board decision it will be assumed he perfected an 
appeal of the automobile issue.  The file also shows he 
perfected an appeal from a June 1999 RO decision which denied 
specially adapted housing or a special home adaptation grant.  
In April 2000, the veteran's representative notified the 
Board that the veteran wished to withdraw his appeal of both 
the housing and automobile issues.  After further Board 
inquiry, in May 2000 the veteran informed the Board that he 
was withdrawing his appeal of both issues.

The appellant has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.


		
L. W. TOBIN 
	Member, Board of Veterans' Appeals


 



